Citation Nr: 1502777	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in April 2014 when it was remanded for additional development.  While the Board finds that there has been substantial compliance with its prior remand directives, this case must unfortunately be remanded a second time because of an inadequate VA medical examination.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a June 2013 Houston VA Medical Center (VA) treatment report, a whole body radionuclide bone scan was performed on the Veteran and degenerative changes were seen in his shoulder joints.  In a May 2014 Houston VAMC treatment report, images of the Veteran's right shoulder revealed that the right shoulder alignment was anatomic, there was no acute fracture, the soft tissues demonstrated no significant abnormalities, and minimal degenerative changes were seen within the acromioclavicular joint in the form of small osteophytes.  The impression was minimal degenerative changes.  

In a May 2014 Compensation and Pension (C&P) Shoulder and Arm Examination report, the VA examiner noted that imaging studies of the shoulder had been performed and that no degenerative or traumatic arthritis was documented.  This finding contradicts the June 2013 and May 2014 Houston VAMC treatment reports.  A medical opinion based on inaccurate facts is of no probative value.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the May 2014 C&P examination is inadequate, a remand is necessary to afford the Veteran a new examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right shoulder condition.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any current right shoulder condition.  The examiner must review the claims file, including private treatment records from Fondren Orthopedic Group, and that review should be noted in the report.  The examiner is specifically requested to address the June 2013 and May 2014 Houston VAMC treatment reports noting degenerative changes in the Veteran's right shoulder.  

The examiner should provide an opinion whether it is at least as likely as not (a 50 percent probability or greater) that any right shoulder condition was caused or aggravated by the Veteran's active service, and whether there is any relationship between the claimed right shoulder condition and the Veteran's October 2013 testimony that he carried heavy rounds of ammunition on his right shoulder.

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




